PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/644,369
Filing Date: 7 Jul 2017
Appellant(s): Obukhov et al.



__________________
Abu Reaz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 16, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collen et al. (US PG PUB 2014/0071290 hereinafter referred as Collen).

detecting a triggering event;  initiating in parallel in response to detecting the triggering event, a local video recording in a non-volatile local storage device of the digital video camera and streaming a video feed of the digital video camera to a first network video recorder (NVR), wherein the local video recording corresponds to the video feed and is stored in the local storage device during the video recording (see paragraph 0025 cameras capture surveillance video content; see paragraph 0026 capturing video at an ATM location, at a parade, etc.; receiving video content from the capture devices; and storing at the capturing device; see also figures 3, 7, and the response above and previous responses), and wherein the streaming of the video feed comprises forwarding a set of packets comprising data of the video feed to the first NVR (see paragraph 0021 transporting data signals; see paragraph 0022 forwarding data; see also paragraph 0030); 
detecting, by the digital video camera, a failure event that prevents the digital video camera from streaming the video feed of the digital video camera to the first NVR (see paragraph 0023 data loss or network failure detected); and
in response to detecting the failure event, initiating a backup operation for the streaming of the video feed (see paragraph 0023 incase of data loss or network failure, backup data retrieved).
Note to the Appellant:  The USPTO considers the Appellant’s “or” language to be anticipated by any reference containing one of the subsequent corresponding elements.
one or more of: streaming the video feed of the digital video camera to a second NVR; and streaming the video feed of the digital video camera to a nearby second digital video camera via a wireless link between the first and second digital cameras (see paragraph 0022 and also 0026).
Regarding claim 4, Collen discloses the first NVR is configured to operate in a local area network of the digital video camera and the second NVR is a cloud-based NVR (see paragraph 0026).
Regarding claim 5, Collen discloses the first and third NVRs duplicate each other’s recording; wherein the failure event causes the first NVR to be unavailable; and wherein initiating the backup operation includes facilitating the duplicated video feed of the digital video camera from the third NVR (see figure 3 camera passes video to storage locations; see paragraph 0022 backup system located in one or more remote locations; see also paragraph 0023). 
Regarding claim 6, Collen discloses the failure event causes the digital video camera to be unavailable; wherein initiating the backup operation includes facilitating already recorded video feed of the digital video camera from one or more of: the first NVR and a nearby second digital video camera (see paragraph 0026). 
Regarding claim 7,  Collen discloses the failure event causes a wired connection to the digital video camera to be unavailable; wherein initiating the backup operation includes one or more of: in response to detecting a failure to a power source of the digital video camera, using a second power source for the digital video camera and operating in a power-saving mode; and streaming the video feed of the digital video camera via respective wireless links to one or more of: a nearby second digital video camera and a second NVR (see figure 4 and paragraphs 0021 and 0026). 
Regarding claim 8, Collen discloses the failure event is a failure to one or more of: the first NVR, a switch and/or links between the first NVR and the digital video camera, a power source of the digital video camera (see paragraph 0023).
Regarding claim 10, Collen discloses storing the local video recording in the local storage device at a granularity of individual video segments of the local video recording (see abstract and paragraphs 0018 and 0024).
Regarding claim 11, the limitation of claim 11 can be found in claim 1 above. Therefore, claim 11 is analyzed and rejected for the same reasons as discussed in claims 1 above. It is also noted that Collen discloses a non-volatile storage device; a lens segment comprising an image sensor for capturing images; and a PCB comprising: a processor; a memory; a network interface device; and one or more storage devices, coupled to the processor; and streaming the feed via network interface device (see figure 7, paragraphs 0034-0039 and also the response above).
Claims 12, 14-18 and 20 are rejected for the same reasons as discussed in claims 2, 4-8 and 10 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Collen et al. (US PG PUB 2014/0071290) in view of Leblond (US Pat. No. 9, 035, 768).
Regarding claim 3, although Collen discloses the limitation of claims 1 and 2, Collen fails to specifically disclose the second digital video camera is configured to store the video feed of the digital video camera in a local non-volatile storage device in the second digital video camera.
In the same field of endeavor Leblond discloses streaming the video feed of the digital video camera to a nearby second digital video camera via a wireless link between the first and second digital cameras wherein the second digital video camera is configured to store the video feed of the digital video camera in a storage device of the second digital video camera (see col. 4 lines 33-37; col. 5 lines 1-10 and col. 19 lines 4-62).
Therefore in light of the teaching in Leblond it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collen by transferring the video feed to a second camera and storing the video feed to the second camera in order to create peer to peer communication; create independent 
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collen et al. (US PG PUB 2014/0071290) in view of Fleming (US PG PUB 2010/0135643).
	Regarding claim 9, although Collen discloses the method further comprises: identifying a first frame of the video feed recorded by the first NVR from a control message from the first NVR (see paragraph 0018 classification and queuing, granular identification of video content; see paragraph 0026 local and/or remote granular archiving of media; see also paragraph 0035); and sending video file to the first NVR (see figures 2 and 4); Collen fails to specifically disclose  generating, from the local video recording in the local storage device, a local video segment from an initial frame of the local video recording to a frame immediately before the identified first frame; generating, by the digital video camera, a video file comprising a last temporal segment of the video stream prior to the triggering event and the local video segment; and sending the generated video file to the first NVR. 
	In the same field of endeavor Fleming discloses generating, from the local video recording in the local storage device, a local video segment from an initial frame of the local video recording to a frame immediately before the identified first frame (see paragraph 0163 camera includes memory; see paragraph 0156 captured video data uploaded as sample data; see paragraph 0999 pre-event recording entry field; see figure 17 event trigger at 1709, pre-event at 1703; see also figures 70-72 entry field that shows recording 3 seconds before event; see also paragraphs 0204, 0311 and 0528); 
	Therefore in light of the teaching in Fleming it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collen by adding the features of generating an initial frame immediately before the identified first frame and generating video file  prior to triggering event as claimed in order to compare data; to avoid gaps in video image data; to synchronize video file from multiple cameras and to store video data for a particular period of time.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
(2) Response to Argument
Appellant states, “the gap between the Prior art and the claimed inventions is so great as to render the claims nonobvious to one reasonably skilled in the art…. Collen, either expressly or inherently, does not suggest ‘initiating in parallel, in response to detecting the triggering event, a local video recording in a non-volatile local storage device of the digital video camera and a streaming of a video feed of the digital video camera to a first network video recorder (NVR)’ and ‘in response to detecting the failure event [that prevents the digital video camera from streaming the video feed of the digital video camera to the first NVR], initiating a backup operation for the streaming of the video feed.’”

Appellant sets forth ten arguments stating that the applied prior art of Collen does not disclose the claimed feature of “initiating in parallel, in response to detecting the triggering event, a local video recording in a non-volatile local storage device of the digital video camera and a streaming of a video feed of the digital video camera to a first network video recorder (NVR).”
In response, the Examiner respectfully disagrees. First, it is noted that the present application does not discloses “initiating in parallel” recording video in local storage and streaming the video feed to first NVR. 
	As shown in figure 4A of the present application, the said event is triggered at time 412 and the NVR receives the video feed at 414 or streaming starts at time 414.


    PNG
    media_image2.png
    308
    610
    media_image2.png
    Greyscale

	In paragraph 0097 (PG PUB), the present application recites “furthermore, if an event-triggered recording is done at the NVR, the recording can lose important by the time the camera starts streaming its video feed.  On the other hand, if an event-triggered recording is done at the local storage, the recording cannot be arbitrarily long due to space limitation.”
	Hence according to paragraph 0097, the camera does not start streaming the video feed at the same time with recording at the local storage to avoid losing important information. It appears when an event is triggered, recording is done at the local storage first.
In paragraph 0082 (PG PUB) also, the specification discloses that during the distributed recording process, camera starts recording and starts streaming the video feed. The distributed recording is initiated but the paragraph is silent in regard to initiating the recording in parallel with the streaming. The words “during” and “parallel” have two different meanings. That is, throughout the course of the distribution process (during the distributed recording process) a number of particular points occurred depending on how long that “duration” is. Hence camera can start recording at one particular point in the course of “distributed recording” and streaming can start on different particular point throughout the duration. As such the two process are not performed in parallel or the duration does not aligned for the two processes.
In paragraph 0081 (PG PUB) also, the present application discloses camera recording continuously in response to triggering an event; and continuously streaming in response to an event. This paragraph is silent in regard to “initiating in parallel.”
Therefore the Examiner believes that the claimed “initiation in parallel, in response to detecting the triggering event, a local video recording in a non-volatile local storage device of the digital camera” and “a streaming of the video feed of the digital video camera 
Second, the video surveillance system of Collen, just like the video surveillance system of the present application, is capable of storing the video at the customer premises, and/or the private, public, or hybrid public/private cloud (see paragraph 0018). Video capture devices include mobile device with processor and ROM and RAM (see paragraphs 0034-0035). Therefore, according to Collen the video capture device is capable of storing the video in the video capture device’s ROM/RAM as well as hybrid public/private cloud. 
Furthermore, Collen discloses Video capture device(s) comprise ROM (see paragraphs 0035-0036 and figure 7). In paragraph 0025 Collen specifically discloses cameras 202 capture surveillance video content and figure 3 shows the camera passes/transfers the video surveillance content to storage location. The said storage location comprises NVR, DVD/DVS (see paragraph 0026). Hence the camera is capable of capturing (recording) or storing video content. In paragraph 0026 Collen further discloses performing both local monitoring and storing at the capturing device. Furthermore, in paragraph 0026 Collen discloses capture devices may optionally archive content in local memory.  Therefore Collen clearly discloses the capturing device is capable of storing the video in its non-volatile local storage unit.
In addition, according to Appellant, the applied prior art’s camera “streams” captured video. However, Collen discloses “media may stream from the cameras” (see paragraph 0024). Hence, the media is stored in the camera and then streamed from the 
Lastly, according to the Appellant, the applied prior art’s camera is capable of streaming captured video. That is, according to Appellant, the video, which is streamed using the camera, was captured. As such the video is local to the camera or the video is stored (captured) in the camera for it to be able to stream out by the camera.
Third, the said “triggering event” can be read in multiple ways within the scope of the present application disclosure.  Both the applied prior art and the present application system is surveillance video system. First, in paragraph 0019 Collen discloses routing the video surveillance content to one of the multiple targets is based on situation. Based on particular situation (event) policies are defined and video surveillance are sent to one of the multiple targets, such as network. The surveillance camera sending the video content is related/corresponds to the situation (event). Situations (event) must be occurred, identified (detected).
In addition, in paragraph 0039, Collen discloses the video capture device comprise an input device coupled to the processor which may allow the user to input commands to the video capture device. In the case the display device comprises a touch sensor, the display deice is considered the input device. Hence, when the display device senses a touch, recording starts. Touching the display device is a triggering event. In response to detecting the touch (the triggering event), the video capture device starts recording. 
Furthermore, the applied prior art of Collen discloses a user capable of capturing a parade event via a smart phone, i.e. when the user detects a parade, user initiates the smart phone to perform the recording function in the smart phone. The claims are not at camera. Detecting a triggering event can be an activity performed by the user of the monitoring system that includes a processor. Collen also discloses the camera 202 can also be a video surveillance camera that is capable of capturing events (see paragraphs 0023-0024). Therefore, the claim is broad enough to be read and rejected in the cited prior art in several ways.
In regard to the claimed feature of “in response to detecting the failure event [that prevents the digital video camera from streaming the video feed of the digital video camera to the first NVR], initiating a backup operation for the streaming of the video feed,” Appellant sets forth 9 arguments.
In response, the Examiner respectfully disagrees. First, as stated above, the video camera is capable of recording video in its non-volatile storage. Second, the claim does not recite “the backup operation [is specifically] directed to the streaming of the video feed from the camera that (i) is being recorded at the local storage device of that camera, and (ii) had been transmitted to the first NVR” as Appellant asserts. The claim merely recites, if the camera is failed or prevented from streaming the video feed, the failure is detected and then the backup operation is initiated. The claim does not recite the backup operation is directed to the video feed that had been transmitted to the first NVR, nor does it relate to the streaming of the video feed that is being recorded. According to the claim the video feed is prevented from being transmitted to the NVR but it ‘had” not “been 
Third, if Appellant is referring to the “pre-event’ video that is disclosed in paragraph 0007 of the present application, it should be noted that the feature of that embodiment is not claimed. The Examiner noted that the present application discloses in paragraph 0007 ‘during operation’ the camera store last segment in a buffer. Then the triggering event occurred (as shown in figure 4A above). The present claims require storing in local storage device in response to detecting the triggering event. According to paragraph 0007 the digital camera sends the pre-event video to NVR that is storing segments of the video stream after the triggering event. The pre-event video is different from the video after the event.
Fourth, Collen teaches when data loss is occurred or network fails (referring to detecting a failure), providing backup data via a second link (referring to initiating backup operation).  Here Appellant should note that the said backup operation includes streaming video feed from the camera to a second NVR (see paragraph 0023).
Furthermore, Collen discloses backup data for surveillance services is stored remotely and subsequently retrieved (see paragraph 0023). Hence, the video feed that is stored in the camera can also be stored remotely and in case a network fails and the data is needed, the data is retrieved subsequently. The video feed originally recorded in the camera or the video feed first location is the storage of the camera. The camera captures video and stores the video. In addition in paragraph 0024, Collen discloses the video surveillance camera 202 may be comprised within a network backup system, 100. Therefore, in Collen, there are two alternatives. When the camera is embodied in the 
In addition, Collen discloses streaming surveillance data from the camera in normal traffic (e.g., real time or web based traffic) in the case of no network failure. In the case of network failure, however, the camera is prevented transmitting data in real-time. Hence, the camera identifies the failure event and transmits the data in lower priority.
The Examiner disagrees with Appellant assertion in page 24 paragraph 2. Just because the camera stores data, it does not necessarily mean the data does not “involve the streaming of a video feed from the camera.”
Appellant provided arguments in regard to webcam. Webcam brought up by Appellant and the Examiner provided input in regard to webcam. It is not relevant to the claims nor to the prior art.  The Examiner still disagrees with Appellant interpretation of webcam.
Most importantly, it should be noted that Collen discloses the recording device can also be a surveillance camera. In paragraph 0025 Collen specifically discloses cameras 202 capture surveillance video content. Hence the camera is capable of capturing (recording) or storing video content. In paragraph 0026 Collen further discloses performing both local monitoring and storing at the capturing device. Furthermore, in paragraph 0026 Collen discloses capture devices may optionally archive content in local memory.  See also figure 7a video capture device 700 and paragraphs 0035-0036. Therefore the Examiner believes the capturing device is capable of storing the video in its non-volatile local storage unit.

In response to Appellant argument in regard to claims 2 and 12, the Examiner disagrees. First, the claim recites the phrase “one or more,” and the applied prior art anticipates one of the elements. Second, Collen teaches backup data systems in paragraphs 0022 and 0026. The backup data system has many alternatives (Emphasis Added). 
In regard to Claims 3 and 13, Appellant states, “the Examiner disagrees. It should be noted that all video recording devices include ‘capture device’ as shown in  figure 4 of Leblond or ‘camera’ as shown in figure 7 (741) of Collen. One skill in the art who uses recording device such as smart phone mobile device, video recording device or computing device with recording capability would know that these devices include a unit that appears in circular shape. Usually located on the top of the mobile device or the computing device. That unit is referred as ‘camera’ and it transmits the images that the unit receives to the memory of the mobile device, the video recording device or the computing device. Appellant should not confused that unit alone with the whole device. Claim 3, of the instant application clearly supports Examiner’s position. Claim 3 recites storing the video feed in the second storage camera. As such, the claimed ‘digital video camera’ of claim 3, is not just that circular unit. It is rather, the whole recording unit which 
In regard to Appellant argument corresponding to claims 4 and 14, the Examiner disagrees. Collen discloses the claimed features in paragraph 0026, and see also paragraph 0018 and the response above.
In response to Appellant argument corresponding to claims 5 and 15, the Examiner disagrees. Collen discloses the features of the claims in figure 3, camera passes video to storage locations; paragraph 0022 backup system located in one or more remote locations; see also paragraph 0023 and the responses above.
In response to Appellant’s argument corresponding to claims 6 and 16, the Examiner disagrees. Collen discloses the feature in paragraphs 0026 and also 0018. See also the response above.
In response to Appellant’s argument corresponding to claims 7 and 17, the Examiner disagrees. Collen discloses the features in paragraphs 0021, 0026 and see also the response above. 
In response to Appellant’s argument corresponding to claims 8 and 18, the Examiner disagrees. Collen discloses the features in paragraph 0023 and see also the response above. 
In response to Appellant’s argument corresponding to claims 10 and 20, the Examiner disagrees. Collen discloses the features in the abstract, in paragraphs 0018, 0024 and see also the response above. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The prior art of Fleming applied for the feature of “generating, from the local video recording in the local storage device, a local video segment from an initial frame of the local video recording to a frame immediately before the identified first frame; generating, by the digital video camera, a video file comprising a last temporal segment of the video stream prior to the triggering event and the local video segment; and sending the generated video file to the first NVR.”  Here Appellant is claiming camera recording/generating video with initial frame and a frame immediately before the claimed initial frame. It should be noted that recording video content comprises having one frame 
	Appellant states, “the Proposed Modification or Combination of the Prior Art would Change the Principle of Operation of the Prior Art Invention Being Modified.”
In response, the Examiner disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
All the applied prior arts are held that a prior arts are in the field of applicant’s endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HELEN SHIBRU/Primary Examiner, Art Unit 2484   




/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484  

/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.